Citation Nr: 1614039	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  13-07 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a pulmonary disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Navy from June 1950 to April 1954.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of the Des Moines, Iowa, Regional Office (RO) which denied service connection for chronic obstructive pulmonary disease (COPD). In November 2013, the Board remanded the issue to the RO for additional action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).VA will notify the appellant if further action is required.


REMAND

Additional development is required. Stegall v. West, 11 Vet. App. 268 (1998).  
The case is REMANDED for the following action:

1. Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his claimed pulmonary disorder that is not already in VA's possession. Specifically request authorization to obtain:

Updated records from the "Heart Institute" in New Mexico and;

Records from treating physician N. Shammas, M.D., and;

2.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran for lung symptoms and disorders, including that provided after May 2013. This includes VA treatment records from the Iowa City VA Medical Center.

3.  Return the file to the VA examiner who conducted the April 2012 VA medical examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA pulmonary examination to obtain an opinion as to the nature and etiology of his lung disorder. All indicated tests and studies should be accomplished and the findings reported in detail.

All relevant medical records must be made available to the examiner for review of pertinent documents.  The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions should be provided. The examiner's attention is drawn to the following:

*March 2012 Deferred Rating where VA found that the Veteran's military occupational specialty was "minimally probable for asbestos exposure." 

*March 2010 Statement in Support of Claim and September 2012 Notice of Disagreement where the Veteran alleged the nature of his in-service asbestos exposure.



*Any records from the service department or any other government agency reflecting the amount of alleged asbestos exposure sustained by the Veteran during his U.S. Naval tenure from June 1950 to April 1954.

*VA treatment records diagnosing COPD. For example, VBMS entry 10/6/10, p. 1, problem list.

*May 2012 VA examination report indicating that the Veteran had COPD and interstitial lung disease.

For each identified lung disorder, the examiner must report whether the lung disorder had its onset during active service; is etiologically-related to the Veteran's alleged in-service asbestos exposure; and/or otherwise originated during active service.

4. Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

5. Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




